PER CURIAM.
In the petition for writ of habeas corpus in this cause it is alleged that petitioner was sixteen years of age on November 18, 1954 at which time he was adjudged to be guilty and sentenced to serve two ten year sentences to run concurrently for two offenses of robbery. The petitioner further alleges that he was not married at the time that he was adjudged to be guilty nor had he been married at any time prior thereto and that notice of such charge prior to the trial thereof was not given by the court or the executive officers thereof as required by Section 932.38, F.S.A. Among other things the State, in its return, admits that the petitioner was sentenced to two ten year terms in prison (concurrent) by the Criminal Court of Record of Dade County, Florida and that on said date the petitioner was sixteen years of age but denies that the notice required by the statute aforesaid was not given. It thus appears that the pivotal point here is whether such notice was actually given. • Therefore, for the purpose of determining such question, this cause is hereby referred to the Honorable Grady Crawford, one of the Judges of the Circuit Court of the Eleventh Judicial Circuit of Florida, for the purpose of conducting such inquiry as he shall require and a report thereon with his findings to this Court with áll due speed.
THOMAS, C. J„ and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.